DETAILED ACTION
Election Acknowledged
Applicant's election with traverse of the invention of Group I encompassing claims 13-25 in the reply filed on 8/24/2022 is acknowledged.  The traversal is on the ground(s) that Palchesko is directed to aluminum oxide whereas the instant claims are directed to alumina. This is not persuasive as alumina is otherwise known to be “aluminum oxide”. Thus, the subject matter of Palchesko overlaps with that of the instant claims.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 19, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 15, 17 and 19-25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palchesko et al. (Materials Science and Engineering C, 31, 2011, 637-642; of record).
Palchesko discloses a calcium aluminum oxide ceramic material having vancomycin grafted to the surface (see abstract) (see instant claims 13, 19 and 20) wherein the material may be formed into an antibiotic implant material (see page 639) (see instant claim 25). The material possesses a pore size of 100 microns (see page 638, Materials and methods 2.2) (see instant claim 15). 
Regarding the mechanical resistance to compression being between 20-60 MPa as required by instant claim 17, this is an inherent property because the claimed product and the product of the art are identical in that they both possess a possess a porous alumina ceramic matrix grafted with antibiotic. Where the claimed and prior art products are identical or substantially identical in composition, said composition must have the same properties, unless shown otherwise.  See MPEP 2112.01. 
Regarding instant claims 21-24, these claims are directed to how the composition is to be used rather than provide any structural detail further limiting the composition. Such language merely recites a property inherent in an old product defined by the claims from which these depend. See MPEP 2111.02(II).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Palchesko et al. (Materials Science and Engineering C, 31, 2011, 637-642; of record) in view of Tico et al. (EP 1925200).
Palchesko is relied upon for disclosure described in the rejection of claims 13, 15, 19-25 under 35 U.S.C. 102(a)(1).
Palchesko fails to teach the porosity of the matrix as being between 40-80% wherein the porosity is open.
Tico is directed to ceramic pheromone dispensers. Tico teaches that their ceramic material may include calcium aluminum oxide and that calcium aluminum oxide possess a porosity of 49% (see Table 1) and has open pores (“open porosity”). Thus, it would have been obvious to use such a form of calcium aluminum oxide in Palchesko with a reasonable expectation for success in successfully delivering antibiotic activity to a target area.  
Regarding instant claim 18, the means by which the ceramic is obtained is a product-by-process limitation. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See MPEP 2113(I).
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in absence of evidence to the contrary.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/KYLE A PURDY/Primary Examiner, Art Unit 1611